17-01103-mew      Doc 195     Filed 05/19/21 Entered 05/19/21 18:58:13            Main Document
                                          Pg 1 of 3
              Akiva Shapiro                             Akiva Shapiro Law, PLLC
        Attorney and Counselor-at-Law                      Mailing Address:
              1 West Park Drive                       696 Old Bethpage Road #540
           Old Bethpage, NY 11804                       Old Bethpage, NY 11804
                         Phone: 347-435-6529  Fax: 347-710-2543
          Akiva@AkivaShapiroLawPLLC.com  www.AkivaShapiroLawPLLC.com

                                          May 19, 2021

Via ECF
Honorable Michael E. Wiles
One Bowling Green
New York, NY 10004-1408
Daniel Patrick Moynihan
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

       Re:     Response to Letter from Stephen Vlock dated May 18, 2021
               Index No.: 15-11862 (MEW), Adversary Proceeding 17-01103 (MEW)
               In Re: A.N. Frieda Diamonds, Inc., Debtor

Dear Judge Wiles:

       I am in receipt of an email from Chambers requesting that I respond to Mr. Vlock’s letter
of May 18, 2021 by 3:00 pm tomorrow, May 20, 2021. I am presently in the middle of a two-day
evidentiary hearing in a Supreme Court, Queens County matter. We began today and finished a
short while before beginning this letter, and will be resuming at 9:00 am tomorrow, having today
discussed the possibility of spilling over to into a third day.

       Additionally, I have a deposition scheduled for Friday at 11:00 am in a Supreme Court,
Nassau County matter, and had blocked out time this evening and Friday morning to continue to
prepare. Finally, I tried to reach Mr. Rubinov this evening, and was unable to do so. For the
foregoing reasons, I am unable to provide on the short notice a substantive response to Mr.
Vlock’s voluminous deficiency letter.

        To honor the Court’s directive, however, I will respond to several of the substantive
“deficiencies” identified by Mr. Vlock.

        A number of Mr. Vlock’s request are improper. This procedure was to be a substitute for
an oral deposition, which would have been conduced in person, with questions asked and
questioned answered within the knowledge and recollection of the witness. Instead, Mr. Vlock is
using it as an improper attempt to collaterally sidestep the Court’s order of November 12, 2020,
which denied Mr. Vlock’s prior overreaching document discovery demands. Now, here, Mr.
Vlock, rather than posing a series of relevant questions, instead improperly sought document
production in questions 16, 23, 27, 36, 51, 52, 60, 61, 62, 63, 66, 67, 68, 74, 75, 76, 77, 78.

       Mr. Vlock also objects to an answer of “I don’t know” in questions 7, 32, and 69. If he
were to ask the question in an oral deposition and receive that answer, that is the answer he
would have to proceed with. It is not up to Mr. Vlock to continue to demand answers until he
gets something he likes. The objection, Asked and Answered is hereby raised.
17-01103-mew      Doc 195     Filed 05/19/21 Entered 05/19/21 18:58:13            Main Document
                                          Pg 2 of 3
                               Akiva Shapiro Law, PLLC

        Mr. Vlock further objects to a shortage of details provided in response to some of his
questions, including question numbers 59, 60, 61, 62, 63, 70, 73, 76, 77, 77, and 78. His
objections include:

       59. The answer fails to address of the mortgage/loan holder…
       60. The answer fails to provide the address of the bank…
       61. The answer fails to provide the address of the bank…
       62. The answer fails to provide the address of the bank…
       63. The answer fails to provide the address of the bank…
       76.a. The answer fails to provide the address of the creditor…
       77.a. The answer fails to provide the address of the creditor
       78.a. The answer fails to provide the address of the creditor…

         It seems that Mr. Vlock is looking for an encyclopedic deponent, with some form of a
super memory. I do not think any deponent would be able to provide the addresses of various
banks and creditors in an oral deposition. His presumed insistence that Mr. Rubinov should scour
his files to answer a deposition question is without basis.

       Moreover, the substantive portion of the questions were answered:
       59. Investor’s Bank
       60. Capital One Bank
       61. TD Bank
       62. Capital One Bank
       Etc.

        Whatever information Mr. Vlock needs he can subpoena from the banks. And each bank
has its own legal processing department at an address different from where a branch may be,
which he is going to have to obtain in any case. And address information including 800 numbers
for further information is available on-line. The only purpose to Mr. Vlock’s demand for
information he can obtain easily on his own is to drive up the size of his deficiency document, so
it looks impressive and makes Mr. Rubinov look non-cooperative and to drive up Mr. Rubinov’s
legal fee obligation.

        In addition, Mr. Vlock is demanding response to questions about income, asset, debt,
judgment, or legal interest information for Mr. Rubinov’s wife and father. Neither are parties to
this action. Mr. Vlock is on a fishing expedition and has articulated absolutely no relevance of
his demands for this information to this case. He has no evidence of any wrongdoing on the part
of either of these two non-parties or any relationship related to collection of a judgment against
Mr. Rubinov or New Liberty. His sole argument amounts “there is no legal basis for your
objection.”

       Addressing some of the smaller items:

       4. There is no relevance to this collection matter when Mr. Rubinov became a citizen. He
answered that he is a citizen.
       18. Mr. Rubinov is not compelled to provide identifying information for his minor
children, and, here again, there is no relevance.
                                               2 of 3
17-01103-mew        Doc 195    Filed 05/19/21 Entered 05/19/21 18:58:13            Main Document
                                           Pg 3 of 3
                               Akiva Shapiro Law, PLLC

        19. Mr. Vlock has articulated no relevance to the addresses of Mr. Rubinov’s parents. He
is seeking information for information’s sake and will take everything he can get his hands on.
        20. What exactly is the relevance of when Mr. Rubinov graduated from High School?

        As a final proof of Mr. Vlock’s propensity for reaching way out of bounds, Mr. Vlock’s
instructions in his Notice of Deposition on Written Questions, include a demand that all answers
must include any knowledge of essentially anyone that Mr. Rubinov knows, including the
undersigned:

               5. The information which is sought herein concerns not only the knowledge of
               the Defendant answering these written deposition questions, but also the
               knowledge and information available to Defendant, his/her/its officers,
               employees, partnerships, attorneys, investigators, experts, consultants and all
               other agents, as well as to all persons acting on behalf of any and all such
               persons/entity. See attached.

         For the foregoing reasons, Mr. Vlocks’ “deficiency” letter is nothing short of a master
fishing expedition wish list designed in whole and in part to harass and badger Mr. Rubinov,
who, I will remind the Court, is already suffering from severe health related issues due to this
litigation. It is respectfully requested that the Court deny any further discovery against Mr.
Rubinov at this time.

       Finally, I respectfully request that the Court adjourn the conference scheduled for May
21, 2021, to Monday, May 24, 2021 at 11:30 am or later that day, so that I may attend to my
professional responsibilities for the two other aforementioned prior scheduled legal
engagements.

       Thank you for your consideration.

Very truly yours

/s/ Akiva Shapiro

Akiva Shapiro, Esq.




                                               3 of 3
